Nesmith, J.
Under the finding of the court, and upon the facts reported in the case, the claim which the plaintiff makes upon his partner Rowe does not necessarily connect itself with the affairs of the whole firm. The amount due to the plaintiff stands upon a distinct private-agreement made with Rowe, and can be correctly ascertained without a previous examination of the partnership accounts, without a dissolution of the firm, or a final reckoning of their partnership transactions. The action is commenced to recover one half of the amount of a promissory note made by plaintiff and defendant to one William E. Young or order for $175.00, dated May 6, 1859, in one year from date.
At the maturity of said note, plaintiff paid the whole of it to Young and he now asks indemnity of Rowe equal to half the amount thereof with interest. The debt to Young having been of such a character which placed Rowe under an equal obligation to pay his half, the law, of course, implies a promise on his part to pay said proportion to the plaintiff, with interest from the date of the advancement. It does not appear that the other partner had anything to do with the transaction between the parties, or was bound to take knowledge of it.
Judge Story remarks, that " there seems to be no reasonable objection to the maintenance of a suit at law for the breach of an agreement to furnish a certain sum or stock for partnership purposes. The transaction is not so much a partnership transaction as an agreement to *75launch the partnership; and an agreement to pay money or furnish stock for such purpose is an individual engagement of each partner to the other.” 1 Story Equity, sec. 665, and authorities in note; Glover v. Tuck, 24 Wend. 153; Williams v. Henshaw, 11 Pick. 83; Gow on Partnership 95; Collyer on Partnership, chap. 2, secs. 245 and 264.
There must be judgment, according to the finding of the court, for plaintiff.